DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 – 20 str withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 7 – 13, and 15 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,181,287 (hereinafter Luxton).
Regarding claims 1 and 11, Luxton discloses a shower retainer system for use in a shower environment, the shower system comprising: a receptor (10) comprising: a fluid collection area comprising a base forming a bottom surface (30) of the fluid collection area and an opening (18) extending through the base to allow water to drain from the fluid collection area via the opening; and a rim (16) extending outward from the fluid collection area along at least a portion of a perimeter of the fluid collection area, the rim comprising a resizing feature (14) configured to facilitate removing a portion of the rim to change a size of the receptor in one or more dimensions (col. 2, ln. 18 – 19).
Regarding claims 2 and 12, Luxton discloses wherein the rim comprises: a first rim (14, annotated below) coupled to a first side of the fluid collection area and extending outward from the first side in a first direction; and a second rim (14, annotated below) coupled to a second side of the fluid collection area and extending outward from the second side in a second direction substantially perpendicular to the first direction.

    PNG
    media_image1.png
    595
    748
    media_image1.png
    Greyscale


Regarding claims 3 and 13, Luxton discloses wherein the resizing feature comprises: a first resizing feature (42, 44) located along the first rim and configured to facilitate removing a portion of the first rim to change the size of the receptor in a first dimension aligned with the first direction; and a second resizing feature (42, 44) located along the second rim and configured to facilitate removing a portion of the second rim to change the size of the receptor in a second dimension aligned with the second direction (col. 2, ln. 66 – 67).
Regarding claims 5 and 15, Luxton discloses further comprising a flange (46) coupled to the rim (14) and forming a watertight seal between the rim and a wall of the shower environment (col. 3, ln. 38 – 49).
Regarding claim 7, Luxton discloses wherein the flange (46) is a unitary component comprising two or more linear sections and one or more corners (the corners are formed at the junction of the two linear pieces that couple to rims 16, 126) that join the two or more linear sections (col. 3, ln. 44 – 49).
Regarding claims 8 and 16, Luxton discloses wherein the base forming the bottom surface (20) of the fluid collection area is substantially conical (22) sloping downward toward the opening to bias the water toward the opening (col. 2, ln. 23 – 31).
Regarding claims 9 and 17, Luxton discloses wherein: the rim comprises a first rim (14, note annotated fig. above regarding claim 2) extending outward from a first edge of the fluid collection area and a second rim (14, note annotated fig. above regarding claim 2) extending outward from a second edge of the fluid collection area; and the base forming the bottom surface (20) of the fluid collection area is sloped (22) toward the opening such that a first distance between the first edge and the base is greater than a second distance between the second edge and the base (fig. 3 shows slope in one direction; fig. 2 shows slope in second direction).
Regarding claims 10 and 18, Luxton discloses wherein the resizing feature comprises one or more markings (44) indicating where to cut the rim to remove the portion of the rim to change the size of the receptor (col. 3, ln. 1 – 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luxton in view of US Patent Application Publication 2004/0205890 (hereinafter Smale).
Regarding claims 4 and 14, Luxton fails to show wherein the rim comprises a top surface extending outward from the fluid collection area and a side wall substantially perpendicular to the top surface and coupled to the top surface along a shared edge, the top surface and the side wall at least partially defining a concave region within the rim; the shower system further comprising a beam within the concave region within the rim. Attention is turned to Smale which shows a rim (74) extending outward from a fluid collection area and a sidewall substantially perpendicular to the top surface of a base and coupled to the top surface along a shared edge, the top surface and the sidewall at least partially defining a concave region within the rim and a beam (9) within the concave region within the rim (fig. 9). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Luxton to configure the rim such that  the rim comprises a top surface extending outward from the fluid collection area and a side wall substantially perpendicular to the top surface and coupled to the top surface along a shared edge, the top surface and the side wall at least partially defining a concave region within the rim; the shower system further comprising a beam within the concave region within the rim to provide a curb for the receptor as is known in the art and evidenced by the teachings of Smale.
Regarding claim 6, Luxton fails to show the material of the flange (46) and thus fails to show it comprises one or more sections of aluminum positioned along an edge of the rim. Attention is turned to Smale which teaches using aluminum as a suitable material for a flange in a shower receptor (par. 63). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select aluminum for the material of the flange of Luxton as a matter of design choice; the selection of a known material based on the suitability for its intended use as evidenced in the prior art fails to patentably distinguish (see MPEP 2144.07).
Conclusion
Applicant is advised that should claims 1 – 10 be found allowable, claims 11 – 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. The body of the claims are duplicates, and the preamble of the claims is substantially similar. The only difference between the first claim set 1 – 10 and the second claim set 11 – 18 is a system with a receptor vs. a receptor; there are no distinguishing features claimed that make the system different in scope from the receptor. See MPEP 2111.02(II). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 110522331 A shows the state of the art of a shower receptor with a plurality of linear and corner shaped flange portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754